                 Case 2:21-cv-01070-JAD-VCF Document 7 Filed 08/04/21 Page 1 of 3



     JENNIFER BERGH
 1   Nevada Bar No. 14480
     QUILLING SELANDER LOWNDS
 2
     WINSLETT & MOSER, P.C.
 3   6900 N Dallas Parkway, Suite 800
     Plano, TX 75024
 4   (214) 560-5460
     (214) 871-2111 Fax
 5   jbergh@qslwm.com
 6   Counsel for Trans Union LLC
     **Designated Attorney for Personal Service**
 7
     Kurt Bonds, Esq.
 8   Nevada Bar No.: 6228
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, Nevada 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                     FOR THE DISTRICT OF NEVADA
12
      STEPHEN PICCOLO, JR.,                              Case No. 2:21-cv-01070-JAD-VCF
13                   Plaintiff,
                                                         JOINT MOTION AND ORDER
14    v.
                                                         EXTENDING DEFENDANT TRANS
      TRANS UNION, LLC, and BARCLAYS                     UNION LLC’S TIME TO FILE AN
15    BANK DELAWARE,                                     ANSWER OR OTHERWISE RESPOND
16                              Defendants.              TO PLAINTIFF’S COMPLAINT

17                                                       (FIRST REQUEST)

18               Plaintiff Stephen Piccolo, Jr. (“Plaintiff”) and Defendant Trans Union LLC (“Trans

19   Union”), by and through their respective counsel, file this Joint Motion Extending Defendant

20   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

21               On June 7, 2021, Plaintiff filed his Complaint. The current deadline for Trans Union to

22   answer or otherwise respond to Plaintiff’s Complaint is August 6, 2021. Trans Union’s counsel

23   will need additional time to review the documents and respond to the allegations in Plaintiff’s

24   Complaint. This Joint Motion is made in good faith and not for the purposes of delay.

25               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

26   otherwise respond to Plaintiff’s Complaint up to and including September 3, 2021. This is the

27   first motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

28

                                                                                                      1
     5105765.1
                 Case 2:21-cv-01070-JAD-VCF Document 7 Filed 08/04/21 Page 2 of 3




 1   Dated this 4th day of August 2021.
                                                 QUILLING SELANDER LOWNDS
 2                                               WINSLETT & MOSER, P.C.
 3                                               /s/ Jennifer Bergh
                                                 JENNIFER BERGH
 4
                                                 Nevada Bar No. 14480
 5                                               2001 Bryan Street, Suite 1800
                                                 Dallas, TX 75201
 6                                               (214) 871-2100
                                                 (214) 871-2111 Fax
 7                                               jbergh@qslwm.com
                                                 Counsel for Trans Union LLC
 8

 9                                               KIND LAW

10
                                                 /s/ Michael Kind
11                                               MICHAEL KIND
12                                               Nevada Bar No. 13903
                                                 8860 S. Maryland Parkway, Suite 106
13                                               Las Vegas, NV 89123
                                                 (702) 337-2322
14                                               (702) 329-5881 Fax
                                                 mk@kindlaw.com
15
                                                 Counsel for Plaintiff
16

17

18                                               ORDER

19               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

20   otherwise respond to Plaintiff’s Complaint is extended to September 3, 2021.

21

22   Dated this 4th day of August, 2021.

23

24
                                           UNITED STATES MAGISTRATE JUDGE
25
26

27

28

                                                                                              2
     5105765.1
                 Case 2:21-cv-01070-JAD-VCF Document 7
                                                     5 Filed 08/04/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2               I hereby certify that on the 4th day of August 2021, I electronically filed JOINT

 3   MOTION AND ORDER EXTENDING DEFENDANT TRANS UNION LLC’S TIME TO
     FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with
 4
     the Clerk of the Court using the CM/ECF system which will then send a notification of such to
 5
     the following counsel of record:
 6
      Michael Kind
 7    mk@kindlaw.com
      Kind Law
 8    8860 S. Maryland Parkway, Suite 106
 9    Las Vegas, NV 89123
      (702) 337-2322
10    (702) 329-5881 Fax
      and
11    George Haines
      ghaines@freedomlegalteam.com
12    Gerardo Avalos
13    gavalos@freedomlegalteam.com
      Freedom Law Firm
14    8985 S. Eastern Avenue, Suite 350
      Las Vegas, NV 89123
15    (702) 880-5554
      (702) 385-5518 Fax
16    Counsel for Plaintiff
17

18
                                              /s/ Jennifer Bergh
19                                            JENNIFER BERGH
20

21

22

23

24

25
26

27

28

                                                                                                3
     5105765.1
